DETAILED ACTION
1.	This office action is in response to communication filed on 06/13/2021. Claims 8, 12, 19, and 21-22 have been amended. Claims 1-22 are pending on this application.

Claim Objections
2.	Claims 8, 12, 19, and 21-22 are objected to because of the following informalities:  Clear the version of the amended claims 8, 12, 19, and 21-22 are required.  Appropriate correction is required.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 and 13 have been considered 
have been fully considered but they are not persuasive.
	Under remarks applicant argued “the DAC (3) in Fig. 5 Otsuka et al. are not part of the neural network that received parallel bits to provide analog output signal”. Examiner respectful disagrees from the following: 
Fig. 4 of Otsuka et al. discloses a DAC (3) is a part a neural network circuit (1) and Fig. 5 discloses detailed of the DAC (3) in the neural network (1)  comprising a plurality of parallel DACs that received parallel bits (bits input for each DAC); detailed of memristors (2) in the neural network (1), and detailed amplifier (5) in the neural network (1) to generate analog output signal (VO1, VO2, VO3).
 From above, cited reference from previous office action is applying to this office action. 





Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-6 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otsuka et al. Pub. No. 2019/0147330.
	Regarding claim 1, Fig. 5 of Otsuka et al. discloses a digital to analog converter (2, 3, 5) comprising: inputs for receiving parallel bits of a digital input signal (parallel bits input for DAC1~DACb; paragraphs 0055-0059)); an output for outputting an analog signal (Vo1, Vo2, Vo3); and a neural network layer (neural network of Fig. 5; paragraph 0041)  connecting said inputs (inputs of each DAC)  with said output (Vo1, Vo2, Vo3) and configured to convert said parallel bits (parallel bits input for DAC1~DACb) into an output analog signal  (Vo1, Vo2, Vo3)representative of said digital input signal (digital input signal of DAC 3).  
Regarding claim 2. The device of claim 1, Fig. 5 further discloses wherein the network (network of Fig. 5) comprises a plurality of adaptable synapses (G11….G33; paragraph 0091), each associated with a respective one of said inputs (inputs of DAC 3); and said output (Vo1, Vo2, Vo3)  being connected to each of said plurality of adaptable synapses (G11….G33; paragraph 0091 to receive a combined synapse signal (combined signals of G11…G33) from which to provide said output analog signal (Vo1, Vo2, Vo3)  .
Regarding claim 3. The device of claim 2, Fig. 5 further discloses wherein each synapse (each G11….G33; paragraph 0019) is set with a respective weight (V11, V12, V13) and said output analog signal (Vo1, Vo2, Vo3) is a weighted sum (sum of V11, V12, V13)  of said parallel bits of said digital input signal (sum parallel bits input for DAC1~DACb; paragraphs 0055-0059).  
Regarding claim 4. The device of claim 3, Fig. 5 further discloses wherein each of said adaptable synapses (G11~ G33) comprises a memristor (paragraph 0019), said memristor (G11~G33) being set with said respective weight (V11, V12, V13,).
Regarding claim 5. The device of claim 4, Fig. 4 of Otsuka et al. further discloses  wherein said adaptable synapses (G11….G33  of crossbar 2) have respective enablement inputs   (inputs of V11, V12, V13  to enable G11…G33) and wherein said respective weights (V11, V12, V13 ) are configurable via feedback (feedback by ADC 6, writing control circuit 4 and microcomputer 7; see paragraph 0045 for disclosing feedback from ADC 6 to  writing control circuit 4 for measures error for writing, reading and erasing again ) upon enabling via said enablement inputs (V11, V12, V13 )  at each respective memristor (G11….G33 of crossbar 2). 
Regarding claim 6. The device of claim 5, Fig. 4 further discloses wherein respective weights (V11, V12, V13) at said adaptable synapses (G11….G33 of crossbar 2).are configurable via said feedback (6, 4, 7) to minimize a discrete analog error (Error output Flag) measured (4, 6; see paragraph 0045 for disclosing feedback from ADC 6 to control circuit 4 for measure error for writing, reading and erasing again) in said output (Vo1, Vo2, Vo3).  
Regarding claim 13, Fig. 4 and Fig. 5 of Otsuka et al. discloses A method for carrying out digital to analog conversion (DAC 3) comprising: receiving parallel bits of a digital input signal (parallel bits input for DAC1~DAC3; paragraphs 0055-0059); using a neural network layer (neural network of Fig. 5; paragraph 0041) to pass said parallel bits signal (parallel bits input for DAC1~DAC3; paragraphs 0055-0059) via respectively weighted (V11, V12, V13)  synapses (G11….G33; paragraph 0091) to an output (output of 5), thereby to form an output analog signal (analog signal Vo1, Vo2, Vo3) representative of said digital input signal parallel bits input for DAC1~DAC3; paragraphs 0055-0059) at said output (output of 5); and outputting said output analog signal (analog signal Vo1, Vo2, Vo3). 
Regarding claim 14. The method of claim 13,Fig. 4 and Fig. 5 comprising setting said respective weights (V11, V12, V13) at individual synapses (G11….G33; paragraph 0091).  
Regarding claim 15. The method of claim 13, Fig. 4 and Fig. 5 further disclose wherein each of said weighted (V11, V12, V13) synapses (G11….G33; paragraph 0019) comprises a memristor (paragraph 0019);  the method comprising setting said memristors (G11….G33) with said respective weight (V11, V12, V13).  
Regarding claim 16. The method of claim 15, Fig. 4 and Fig. 5 further discloses wherein said synapses (G11….G33  ) have respective enablement inputs (inputs of G11…G13) , the method comprising enabling said enablement inputs (inputs of G11…G33) and writing (writing of V11, V12, V13) in said respective weightings ( V11, V12, V13) using feedback f (feedback by ADC 6, writing control circuit 4 and microcomputer 7; see paragraph 0045 for disclosing feedback from ADC 6 to  writing control circuit 4 for measures error for writing, reading and erasing again ) from an error measured (Error Flag) in said output (Vo1, Vo2, Vo3).  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7, 11, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. as applied to claims 6, 15 and 16 above, and further in view of Miquel et al. Pub. No. 2003/0022626.
Regarding claim 7. Fig. 4 of Otsuka et al. as applied to claim 6 above discloses measure for error (Error Output Flag). However, Otsuka et al. does not disclose wherein said error minimization is carried out using successive iterations of a stochastic gradient descent.
Fig. 21 and Fig. 22 of Miquel et al. disclose a digital to analog converter (D/A) comprising: error (e{n}) minimization (adaptive algorithm of FAD; Claim 8 of Miquel) is carried out using successive iterations (feedback repeating an operation of a value e [n] obtained by the same operation) of a stochastic gradient descent (Claim 8 of Miquel et al.).
Otsuka et al. Miquel et al. are common subject matter with error measurement; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Miquel et al. into Otsuka for the purpose of providing adaptive algorithm follows a criterion of minimum mean squared error, wherein the adaptive algorithm is an adaptive algorithm of the group formed by a steepest descent adaptive algorithm, a differential steepest descent adaptive algorithm, a stochastic gradient as suggested claim 8 of Miquel et al.  

Regarding claim 11. Fig. 4 and Fig. 5 of Otsuka et al. as applied to claim 6 above discloses measure for error (Error Output Flag). However, Otsuka et al. does not disclose wherein said error minimization is carried out using successive iterations of a binary weighted time-varying gradient descent learning rule.
Fig. 21 and Fig. 22 of Miquel et al. disclose an digital to analog converter (D/A) comprising: error (e{n}) minimization ( adaptive algorithm of FAD; Claim 8 of Miquel) is carried out using successive iterations (feedback repeating an operation of a value e [n] obtained by the same operation)  of a binary weighted (error e [n] is in digital format; since digital format formed by binary weighted of “0” or “1” therefore binary weighted intrinsic to digital format)  time-varying (see Fig. 8 for disclose change of gain based on time varying of adaptive algorithm of FAD) gradient descent (Claim 8 of Miquel)  learning rule (Claim 25 disclose training of adaptive algorithm FAD for a stochastic gradient descent; claim 8 of Miquel).
Otsuka et al. Miquel et al. are common subject matter with error measurement; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Miquel et al. into Otsuka for the purpose of providing adaptive algorithm follows a criterion of minimum mean squared error, wherein the adaptive algorithm is an adaptive algorithm of the group formed by a steepest descent adaptive algorithm, a differential steepest descent adaptive algorithm, a stochastic gradient as suggested claim 8 of Miquel et al.  

Regarding claims 17 and 18. Fig. 4 and Fig. 5 of Otsuka et al. as applied to claim 16 above discloses measure for error (Error Output Flag). However, Otsuka et al. does not disclose adjusting said weightings to minimize said error; wherein said error minimization is carried out using successive iterations of a binary weighted time-varying gradient descent learning rule.
Fig. 21 and Fig. 22 of Miquel et al. disclose a digital to analog converter (D/A) comprising: adjusting weightings (adjusting of the coefficient value of FAD) to minimize said error error (e{n}) minimization (adaptive algorithm of FAD; Claim 8 of Miquel) is carried out using successive iterations (feedback repeating an operation of a value e [n] obtained by the same operation) of a stochastic gradient descent (Claim 8 of Miquel et al.).
Otsuka et al. Miquel et al. are common subject matter with error measurement; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Miquel et al. into Otsuka for the purpose of providing adaptive algorithm follows a criterion of minimum mean squared error, wherein the adaptive algorithm is an adaptive algorithm of the group formed by a steepest descent adaptive algorithm, a differential steepest descent adaptive algorithm, a stochastic gradient as suggested claim 8 of Miquel et al.  

Regarding claim 21. Fig. 4 and Fig. 5 of Otsuka et al. as applied to claim 16 above discloses wherein said setting said memristor (G1… G11….G33) with said respective weights (VW1…VW3) comprising measure for error (Error Output Flag). However, Otsuka et al. does not disclose minimizing said error using successive iterations of a binary weighted time-varying gradient descent learning rule.
Fig. 21 and Fig. 22 of Miquel et al. disclose an digital to analog converter (D/A) comprising: error (e{n}) minimization ( adaptive algorithm of FAD; Claim 8 of Miquel) is carried out using successive iterations (feedback repeating an operation of a value e [n] obtained by the same operation)  of a binary weighted (error e [n] is in digital format; since digital format formed by binary weighted of “0” or “1” therefore binary weighted intrinsic to digital format)  time-varying (see Fig. 8 for disclose change of gain based on time varying of adaptive algorithm of FAD) gradient descent (Claim 8 of Miquel)  learning rule (Claim 25 disclose training of adaptive algorithm FAD for a stochastic gradient descent; claim 8 of Miquel).
Otsuka et al. Miquel et al. are common subject matter with error measurement; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Miquel et al. into Otsuka for the purpose of providing adaptive algorithm follows a criterion of minimum mean squared error, wherein the adaptive algorithm is an adaptive algorithm of the group formed by a steepest descent adaptive algorithm, a differential steepest descent adaptive algorithm, a stochastic gradient as suggested claim 8 of Miquel et al.  

8.	Claims 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. as applied to claims 5 and 13 above, and further in view of Nishitani et al.  Pub. No. 2015/0269483.
	Regarding claim 9. Fig. 5 of Otsuka et al. as applied to claim 5 above, does not disclose the synapses memristor (G11…G33) connected to a common terminal of two MOSFET transistors of complementary type respectively, a synapse output comprising current flowing through the memristor.  
	Fig. 8 of Nishitani et al. discloses synapse circuit of a neural network (paragraph 0024) comprising synapses memristor (10; paragraph 0169) connected to a common terminal (28) of two MOSFET transistors (211, 212) of complementary type respectively (paragraph 0115), a synapse output comprising current flowing through the memristor (paragraph 0070).  
Otsuka et al. Nishitani et al. are common subject matter of synapse memristor of neural network; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Nishitani et al. into Otsuka for the purpose of predetermined duration of the switching pulse voltage signal input from the neural network circuit element other than the neural network circuit element including the synapse circuit, the synapse circuit changes the resistance value of the variable resistive element of the synapse circuit using a voltage in accordance with a time difference between the switching pulse voltage signal and the weight change pulse voltage signal generated by the neuron circuit of the neural network circuit element including the synapse circuit (paragraph 0009 of Nishitani).

Regarding claim 10. Osuka et al. combined with Nishitani et al. applied to claim 9 above, Fig. 8 of Nishitani et al. further discloses wherein said two MOSFET transistors (211, 212) have respective gates (gates of 211, and 211) and said enablement input (26) comprises a connection to said respective gates (gates of 211 and 212). 

Regarding claim 20, Fig. 5 of Otsuka et al. as applied to claim 13 above, does not disclose the memristor (G11…G33) connected to a common terminal of two MOSFET transistors of complementary type respectively, the method comprising using current flowing through said memristor as the synapse output.  
Fig. 8 of Nishitani et al. discloses synapse circuit of a neural network (paragraph 0024) comprising synapses memristor (10; paragraph 0169) connected to a common terminal (28) of two MOSFET transistors (211, 212) of complementary type respectively (paragraph 0115), the method comprising using current flowing through the memristor (paragraph 0070) as synapse output (output of 10; paragraph 0169).
Otsuka et al. Nishitani et al. are common subject matter of synapse memristor of neural network; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Nishitani et al. into Otsuka for the purpose of predetermined duration of the switching pulse voltage signal input from the neural network circuit element other than the neural network circuit element including the synapse circuit, the synapse circuit changes the resistance value of the variable resistive element of the synapse circuit using a voltage in accordance with a time difference between the switching pulse voltage signal and the weight change pulse voltage signal generated by the neuron circuit of the neural network circuit element including the synapse circuit (paragraph 0009 of Nishitani).

Allowable Subject Matter
9.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if the claim overcome above rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention; and rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Prior arts do not teach: wherein said stochastic gradient descent comprises iterations of

    PNG
    media_image1.png
    56
    441
    media_image1.png
    Greyscale

wherein Wi(k) are the respective weights for the kth sample, ŋ is a learning rate and Vi(k) is a single empirical sample provided to the input at the kth iteration.
  
10.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if the claim overcome above rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention; and rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Prior arts do not teach: wherein said stochastic gradient descent comprises iterations of

    PNG
    media_image2.png
    177
    504
    media_image2.png
    Greyscale

wherein Wi(k) are the respective weights for the kth sample, and Vi(k) is a single empirical sample provided to the input at the kth iteration.


11.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if the claim overcome above rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention; and rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Prior arts do not teach: wherein said stochastic gradient descent comprises iterations of

    PNG
    media_image1.png
    56
    441
    media_image1.png
    Greyscale

wherein Wi(k) are the respective weights for the kth sample, ŋ is a learning rate and Vi(k) is a single empirical sample provided to the input at the kth iteration.

12.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if the claim overcome above rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention; and rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Prior arts do not teach: wherein said stochastic gradient descent comprises iterations of

    PNG
    media_image2.png
    177
    504
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    56
    441
    media_image1.png
    Greyscale

wherein Wi(k) are the respective weights for the kth sample, and Vi(k) is a single empirical sample provided to the input at the kth iteration.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/30/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845